Case: 1:20-cv-01002-JG Doc #: 9-4 Filed: 05/15/20 1 of 7. PageID #: 253




               EXHIBIT 4
5/15/2020         Case: 1:20-cv-01002-JG DocJS
                                             #:Civil
                                                9-4LawFiled:
                                                       Group Mail - Re: 20CV200826
                                                              05/15/20       2 of 7. PageID #: 254


                                                                                     Kelly Murawski <murawski@sppplaw.com>



  Re: 20CV200826
  1 message

  Meghan Acierto <macierto@loraincounty.us>                                                          Fri, May 15, 2020 at 12:12 PM
  To: Kelly Murawski <murawski@sppplaw.com>

    I'm sorry, I still have not received those documents.


    Meghan Acierto

    Office of Tom Orlando, Lorain County Clerk of Courts

    225 Court Street, Elyria, OH 44035-5512

    Phone: 440-329-5537

    Fax: 440-329-5400

    Email: macierto@loraincounty.us

    LorainCounty.us/Clerk


    ________________________________
    From: Kelly Murawski <murawski@sppplaw.com>
    Sent: Friday, May 15, 2020 12:04:27 PM
    To: Meghan Acierto
    Subject: Re: 20CV200826

    Hi Ms. Acierto:

    I'm following up to see if since the last time I reached out, whether you have access to any additional documents filed in
    case no. 20CV200826. We are specifically interested the following motions (which are highlighted on the attached register
    of actions and which I'm listing below):

    5/7: Plaintiff's motion for court order designating process server to serve out-of-state subpoenas
    5/7: Plaintiff's motion for default judgment
    5/8: Plaintiff's motion to compel AT&T to comply with his subpoena

    If you don't have access to them, I completely understand. Since our office has filed a notice of removal of this case to the
    ND of Ohio, we just want to make sure we provide the federal court with copies of everything we can from the case when
    it was filed in the Lorain county court of common pleas. Thanks again for all of your help obtaining documents in this
    case. I really appreciate your time and willingness to help.

    Sincerely,

    Kelly Murawski
    Salvatore Prescott Porter & Porter, PLLC
    105 E. Main Street
    Northville, MI 48167
    (248) 679-8711<tel:%28248%29%20679-8711> (t)
    (248) 773-7280<tel:%28248%29%20773-7280> (f)

    [https://docs.google.com/uc?export=download&id=10pfgmgZbGnBROZ6Jw-C9xxEQCwT7cR4X&revid=
    0BwA2tednita4QTFjanlLUHk5RWhMeDVNOGhYWjVUQ3RZUk4wPQ]

    http://www.spplawyers.com<http://www.spplawyers.com/>

https://mail.google.com/mail/u/0?ik=293170e8c2&view=pt&search=all&permthid=thread-f%3A1666416641950238684%7Cmsg-f%3A1666773585058…   1/3
5/15/2020         Case: 1:20-cv-01002-JG DocJS
                                             #:Civil
                                                9-4LawFiled:
                                                       Group Mail - Re: 20CV200826
                                                              05/15/20       3 of 7. PageID #: 255
    Like us on Facebook <https://www.facebook.com/Salvatore-Prescott-Porter-PLLC-181159998928647/?ref=
    aymt_homepage_panel>

    This message originates from the law firm of Salvatore Prescott Porter & Porter, PLLC, and may contain legally privileged
    and confidential information intended solely for the use of the addressee. If you are not the intended recipient and have
    received this message in error, please notify us at info@spplawyers.com<mailto:info@spplawyers.com> and please
    delete this message from your system. Any unauthorized reading, distribution, copying, or other use of this message or its
    attachments is strictly prohibited.


    On Mon, May 11, 2020 at 2:59 PM Meghan Acierto <macierto@loraincounty.us<mailto:macierto@loraincounty.us>>
    wrote:
    Unfortunately I do not have that document. I sent you everything that I have in the file at this time.


    Meghan Acierto

    Office of Tom Orlando, Lorain County Clerk of Courts

    225 Court Street, Elyria, OH 44035-5512

    Phone: 440-329-5537

    Fax: 440-329-5400

    Email: macierto@loraincounty.us<mailto:macierto@loraincounty.us>

    LorainCounty.us/Clerk


    ________________________________
    From: Kelly Murawski <murawski@sppplaw.com<mailto:murawski@sppplaw.com>>
    Sent: Monday, May 11, 2020 2:54:26 PM
    To: Meghan Acierto
    Subject: Re: 20CV200826

    Thank you, Ms. Acierto. On the docket sheet, it looks like the defendant filed a motion for default judgement in this case
    last week - would you be able to send us that as well?

    Sincerely,

    Kelly Murawski
    Salvatore Prescott Porter & Porter, PLLC
    105 E. Main Street
    Northville, MI 48167
    (248) 679-8711<tel:%28248%29%20679-8711> (t)
    (248) 773-7280<tel:%28248%29%20773-7280> (f)

    [https://docs.google.com/uc?export=download&id=10pfgmgZbGnBROZ6Jw-C9xxEQCwT7cR4X&revid=
    0BwA2tednita4QTFjanlLUHk5RWhMeDVNOGhYWjVUQ3RZUk4wPQ]

    http://www.spplawyers.com<http://www.spplawyers.com/>

    Like us on Facebook <https://www.facebook.com/Salvatore-Prescott-Porter-PLLC-181159998928647/?ref=
    aymt_homepage_panel>

    This message originates from the law firm of Salvatore Prescott Porter & Porter, PLLC, and may contain legally privileged
    and confidential information intended solely for the use of the addressee. If you are not the intended recipient and have
    received this message in error, please notify us at info@spplawyers.com<mailto:info@spplawyers.com><mailto:info@
    spplawyers.com<mailto:info@spplawyers.com>> and please delete this message from your system. Any unauthorized
    reading, distribution, copying, or other use of this message or its attachments is strictly prohibited.


    On Mon, May 11, 2020 at 1:39 PM Meghan Acierto <macierto@loraincounty.us<mailto:macierto@loraincounty.us>
    <mailto:macierto@loraincounty.us<mailto:macierto@loraincounty.us>>> wrote:
https://mail.google.com/mail/u/0?ik=293170e8c2&view=pt&search=all&permthid=thread-f%3A1666416641950238684%7Cmsg-f%3A1666773585058…   2/3
5/15/2020         Case: 1:20-cv-01002-JG DocJS
                                             #:Civil
                                                9-4LawFiled:
                                                       Group Mail - Re: 20CV200826
                                                              05/15/20       4 of 7. PageID #: 256

    Meghan Acierto

    Office of Tom Orlando, Lorain County Clerk of Courts

    225 Court Street, Elyria, OH 44035-5512

    Phone: 440-329-5537

    Fax: 440-329-5400

    Email: macierto@loraincounty.us<mailto:macierto@loraincounty.us><mailto:macierto@loraincounty.us<mailto:maciert
    o@loraincounty.us>>

    LorainCounty.us/Clerk



    ________________________________
    From: Clerk Test
    Sent: Monday, May 11, 2020 1:34 PM
    To: Meghan Acierto
    Subject: Message from "RNP0026737D8706"

    This E-mail was sent from "RNP0026737D8706" (Aficio MP 7502).

    Scan Date: 05.11.2020 13:34:15 (-0400)
    Queries to: clerkhelp@loraincounty.us<mailto:clerkhelp@loraincounty.us><mailto:clerkhelp@
    loraincounty.us<mailto:clerkhelp@loraincounty.us>>




https://mail.google.com/mail/u/0?ik=293170e8c2&view=pt&search=all&permthid=thread-f%3A1666416641950238684%7Cmsg-f%3A1666773585058…   3/3
5/13/2020          Case: 1:20-cv-01002-JG Doc #:JS9-4
                                                  Civil Law Group 05/15/20
                                                         Filed:   Mail - 20CV200826
                                                                               5 of 7. PageID #: 257


                                                                                     Kelly Murawski <murawski@sppplaw.com>



  20CV200826
  1 message

  Meghan Acierto <macierto@loraincounty.us>                                                          Mon, May 11, 2020 at 1:39 PM
  To: "murawski@spplawyers.com" <murawski@spplawyers.com>



    Meghan Acierto

    Office of Tom Orlando, Lorain County Clerk of Courts

    225 Court Street, Elyria, OH 44035-5512

    Phone: 440-329-5537

    Fax: 440-329-5400

    Email: macierto@loraincounty.us

    LorainCounty.us/Clerk



    ________________________________
    From: Clerk Test
    Sent: Monday, May 11, 2020 1:34 PM
    To: Meghan Acierto
    Subject: Message from "RNP0026737D8706"

    This E-mail was sent from "RNP0026737D8706" (Aficio MP 7502).

    Scan Date: 05.11.2020 13:34:15 (-0400)
    Queries to: clerkhelp@loraincounty.us


            202005111334.pdf
            1927K




https://mail.google.com/mail/u/0?ik=293170e8c2&view=pt&search=all&permthid=thread-f%3A1666416641950238684%7Cmsg-f%3A1666416641950…   1/1
5/13/2020            Case: 1:20-cv-01002-JG DocJS
                                                #:Civil
                                                   9-4LawFiled:
                                                          Group Mail - Re: 20CV200826
                                                                 05/15/20       6 of 7. PageID #: 258


                                                                                                    Kelly Murawski <murawski@sppplaw.com>



  Re: 20CV200826
  1 message

  Kelly Murawski <murawski@sppplaw.com>                                                                               Mon, May 11, 2020 at 12:32 PM
  To: Meghan Acierto <macierto@loraincounty.us>

    We are hoping to obtain copies of all documents filed subsequent to the complaint. We haven't received any of these
    documents from Plaintiff's counsel. Thanks again for your assistance.

    Sincerely,

    Kelly Murawski
    Salvatore Prescott Porter & Porter, PLLC
    105 E. Main Street
    Northville, MI 48167
    (248) 679-8711 (t)
    (248) 773-7280 (f)




    http://www.spplawyers.com

    Like us on Facebook

    This message originates from the law firm of Salvatore Prescott Porter & Porter, PLLC, and may contain legally privileged and confidential
    information intended solely for the use of the addressee. If you are not the intended recipient and have received this message in error, please notify
    us at info@spplawyers.com and please delete this message from your system. Any unauthorized reading, distribution, copying, or other use of this
    message or its attachments is strictly prohibited.



    On Mon, May 11, 2020 at 12:30 PM Meghan Acierto <macierto@loraincounty.us> wrote:
     What documents is it you are looking for?


      Meghan Acierto

      Office of Tom Orlando, Lorain County Clerk of Courts

      225 Court Street, Elyria, OH 44035-5512

      Phone: 440-329-5537

      Fax: 440-329-5400

      Email: macierto@loraincounty.us

      LorainCounty.us/Clerk


      ________________________________
      From: Kelly Murawski <murawski@sppplaw.com>
      Sent: Monday, May 11, 2020 12:27:59 PM

https://mail.google.com/mail/u/0?ik=293170e8c2&view=pt&search=all&permthid=thread-f%3A1665765513421545958%7Cmsg-a%3Ar-528986447178…                          1/3
5/13/2020          Case: 1:20-cv-01002-JG DocJS
                                              #:Civil
                                                 9-4LawFiled:
                                                        Group Mail - Re: 20CV200826
                                                               05/15/20       7 of 7. PageID #: 259
      To: Meghan Acierto
      Subject: Re: 20CV200826

      Hi Ms. Acierto:

      You sent me a copy of the complaint in case no. 20CV200826 last week (thank you again for doing so!). I'm hoping you
      might be able to help me to obtain copies of the other documents filed in this case? Please feel free to forward my
      email if there is someone else at your office that handles these requests. Our office filed on Friday a notice of removal
      of this case to the Northern District of Ohio on behalf of the Defendant (I just received a FedEx confirmation that a copy
      has been delivered to the Lorain County Court of Common Pleas within the past hour). We requested a copy of all
      documents filed in this case from Plaintiff's counsel, but so far, they have been non-responsive to our request and we
      want to make sure we don't miss anything. Thanks again for your assistance!

      Sincerely,

      Kelly Murawski
      Salvatore Prescott Porter & Porter, PLLC
      105 E. Main Street
      Northville, MI 48167
      (248) 679-8711<tel:%28248%29%20679-8711> (t)
      (248) 773-7280<tel:%28248%29%20773-7280> (f)

      [https://docs.google.com/uc?export=download&id=10pfgmgZbGnBROZ6Jw-C9xxEQCwT7cR4X&revid=
      0BwA2tednita4QTFjanlLUHk5RWhMeDVNOGhYWjVUQ3RZUk4wPQ]

      http://www.spplawyers.com<http://www.spplawyers.com/>

      Like us on Facebook <https://www.facebook.com/Salvatore-Prescott-Porter-PLLC-181159998928647/?ref=
      aymt_homepage_panel>

      This message originates from the law firm of Salvatore Prescott Porter & Porter, PLLC, and may contain legally
      privileged and confidential information intended solely for the use of the addressee. If you are not the intended recipient
      and have received this message in error, please notify us at info@spplawyers.com<mailto:info@spplawyers.com> and
      please delete this message from your system. Any unauthorized reading, distribution, copying, or other use of this
      message or its attachments is strictly prohibited.


      On Mon, May 4, 2020 at 9:09 AM Meghan Acierto <macierto@loraincounty.us<mailto:macierto@loraincounty.us>>
      wrote:


      Meghan Acierto

      Office of Tom Orlando, Lorain County Clerk of Courts

      225 Court Street, Elyria, OH 44035-5512

      Phone: 440-329-5537

      Fax: 440-329-5400

      Email: macierto@loraincounty.us<mailto:macierto@loraincounty.us>

      LorainCounty.us/Clerk



      ________________________________
      From: Clerk Test
      Sent: Monday, May 4, 2020 9:03 AM
      To: Meghan Acierto
      Subject: 20CV200826

      This E-mail was sent from "RNP0026737D8706" (Aficio MP 7502).

https://mail.google.com/mail/u/0?ik=293170e8c2&view=pt&search=all&permthid=thread-f%3A1665765513421545958%7Cmsg-a%3Ar-528986447178…   2/3
